Citation Nr: 0907119	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-10 370	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than December 17, 
2003 for the award of service connection for post-traumatic 
stress disorder (PTSD), to include on the basis of clear and 
unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from January 1954 to January 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision, in which 
the RO in Winston-Salem, North Carolina granted service 
connection for PTSD and assigned a 100 percent disability 
rating, effective December 17, 2003.  The Veteran filed a 
notice of disagreement (NOD) with the assigned effective in 
July 2004, and the Winston-Salem RO issued a statement of the 
case (SOC) in November 2004.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 2005.

In December 2005, the Veteran informed VA that had moved to 
Virginia and his claims file was transferred to the RO in 
Roanoke, Virginia.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a July 1997 unappealed rating decision, the RO denied 
the Veteran service connection for PTSD; and, in December 
2002, the RO declined to reopen the previously denied claim.

3.  The Veteran has not identified any error of fact or in 
the application of the law that would compel the conclusion 
that the result of the July 1997 or December 2002 RO rating 
decision would have been manifestly different but for the 
error.   

4.  On December 17, 2003, the RO received the Veteran's claim 
for service connection for PTSD.  

5.  Prior to December 17, 2003, there was no pending claim 
for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The RO's July 1997 and August 2002 rating decisions are 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104(a), 3.105, 20.302(a), 20.1103 (2008).

2.  The claim for an effective date earlier than December 17, 
2003, for the award of  service connection for PTSD , to 
include on the basis of CUE, is without legal merit.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In this appeal, a March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A 
similar letter was sent in April 2006.  Although the claim 
was not subsequently readjudicated by the RO, the Board finds 
that no prejudice has resulted to the Veteran's claim.  With 
the exception of written argument from his representative, 
the Veteran did not submit any additional evidence in 
response to the March 2006 and April 2006 letters.  

As noted, the Veteran has been afforded the opportunity to 
present evidence and argument with respect to the claim for 
an earlier effective date, and he has done so.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the Veteran.  As will be explained 
below, the claim lacks legal merit; therefore, the duties to 
notify and assist required by the VCAA are not applicable to 
the claim on appeal.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).  

Moreover, to the extent that the Veteran argues that there 
was CUE in prior RO decisions, given the parameters of the 
law surrounding CUE claims (as explained in more detail 
below), the duties to notify and assist imposed by the VCAA 
are not applicable to such claims.  See Parker v. Principi, 
15 Vet. App. 407 (2002).

II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date for a grant 
of benefits on the basis of the receipt of new and material 
evidence received after final disallowance, or in the case of 
reopened claims, is the date of receipt of the new claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii), (r).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly 
authorized representative, or a person acting as next friend 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered as filed as of the date of receipt of the 
informal claim.  Id.

The basic facts in this case are not in dispute.  The RO 
originally denied service connection for PTSD in a July 1997 
rating decision.  In June 2001, the Veteran again filed a 
claim for service connection for PTSD.  In an August 2002 
rating decision, the RO-noting the previous denial-declined 
to reopen the claim.  Although notified of the July 1997 and 
August 2002 denials, the Veteran did not appeal either 
decision.  Accordingly, unless an exception to finality 
applies, those decisions became final (and, hence, provide no 
basis for assignment of any subsequently granted claim for 
service connection) .  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103.

The next communication from the Veteran was a request to 
reopen the PTSD claim, received on December 17, 2003.  In a 
June 2004 decision, the RO reopened the claim and granted 
service connection for PTSD.  Pursuant to 38 C.F.R. 
§ 3.400(q)(1)(ii) and (r), the RO assigned an effective of 
December 17, 2003, the date of receipt of the request to 
reopen.

The record does not reflect, and the Veteran does not 
identify, any  document that can be construed as a claim for 
service connection for PTSD associated with the claims file 
subsequent to the  August 2002 denial of reopening and prior 
to December 17, 2003.  Indeed, the Veteran does not contend 
that he filed a claim for PTSD during that period.  It is his 
essential contention that, because evidence received in 
conjunction with the December 2003 claim was supportive of 
stressors previously claimed by the Veteran, the grant of 
service connection should be effective as of the original 
claim.  However, the law simply does not support such a 
result.  

The Veteran's PTSD claim was originally denied because the 
occurrence of a stressor could not be confirmed by means 
other than his statements.  In August 2002, claim to reopen 
was denied because new and material evidence addressing this 
basis for denial had not been received.  In December 2003, in 
conjunction with the claim to reopen, the Veteran submitted a 
letter from Brigadier General (Ret.) Harold A. Dye, which 
offered independent confirmation of the stressor events 
previously provided by the Veteran.  The RO cited this 
evidence as the basis for its reopening of the claim, and the 
grant of service connection for PTSD.  As indicated above, 
the effective date for a grant of benefits  based on  new and 
material evidence received after final disallowance-a 
reopened claim-0is the date of receipt of the new claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii), (r).  Here, the later of 
those two dates is the date of receipt of the new claim, 
December 17, 2003.  

The Board notes that, in a VA Form 646, received in May 2006, 
the Veteran's representative asserted that August 2002 rating 
decision that declined to reopen the claim for service 
connection for PTSD involved CUE.  The representative noted 
that the Veteran had submitted VA treatment records in 
conjunction with the June 2001 request to reopen-which 
provided a new stressor, not previously claimed and that 
ention that this evidence should have been found to be new 
and material, and the claim reopened.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.
  
In determining whether a prior determination involves CUE, 
the United States Court of Appeals for Veterans Claims 
(Court) has established a three-prong test.  The three prongs 
are: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than simple disagreement on how the facts were weighed 
or evaluated), or the statutory/regulatory provisions extant 
at that time were not correctly applied; (2) the error must 
be "undebatable" and of the sort which, if it had not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.  There is a 
presumption of validity to otherwise final decisions, and 
where such decisions are collaterally attacked, as in a CUE 
claim, the presumption is even stronger.  Fugo at 44, citing 
Martin v. Gray, 142 U.S. 236, 12 S. Ct. 186, 35 L. Ed. 997 
(1891); Henderson v. Kibbe, 431 U.S. 145, 97 S. Ct. 1730, 52 
L. Ed.2d 203 (1977); Sullivan v. Blackburn, 804 F.2d 885 (5th 
Cir.1986).

In this case, the assertion of the Veteran's representative 
amounts to a dispute over how the evidence was evaluated, or 
the weight of probative value attached to the evidence.  The 
representative is not in fact alleging that the correct 
facts, as they were known at the time, were not before the 
adjudicator, but that the adjudicator did not give adequate 
weight to specific evidence.  Simply to allege CUE on the 
basis that previous adjudications improperly weighed and 
evaluated the evidence, or failed to apply the benefit-of-
the-doubt doctrine, or failed to give reasons and bases, can 
never rise to the stringent definition of CUE.  "Broad-brush" 
allegations of "failure to follow the regulations" or 
"failure to give due process" are also insufficient.  See 
Fugo, 6 Vet. App. at 44.

The Board points out that even an allegation that the RO did 
not consider a certain piece of evidence, by itself, is 
insufficient to properly plead CUE.  In Gonzales v. West, 218 
F. 3d. 1378, 1381 (Fed. Cir. 2000), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that 38 C.F.R. § 3.303(a) does not require that a rating 
decision discuss each piece of evidence, only that it 
consider all of the evidence.

The Veteran's representative has also asserted that a VA 
clinician made certain mistakes in reporting the Veteran's 
stressors, and that, but for these mistakes, the claim would 
have been reopened.  However, this assertion does not really 
suggest an error on the part of the RO or VA adjudicators, 
but on the part of VA clinicians.  As such, it is by 
definition not CUE.  Given the most liberal construction, 
this assertion is, in essence, an allegation that the RO 
failed to assist the Veteran or to properly develop his 
claim.  Allegations that the VA failed in its duty to assist 
are, as a matter of law, insufficient to plead CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an 
incomplete record, factually correct in all other respects, 
is not clearly and mistakably erroneous").  

In the January 2009 Written Brief Presentation, the Veteran's 
representative alleged that the RO made several "prejudicial 
errors" relating to the prior rating decision; however, this 
on its face, is not an allegation of CUE.  As discussed 
above, a CUE claim must be plead with specificity.  The 
representative went on to list several alleged failures of 
the RO to assist the Veteran in obtaining evidence to 
substantiate the November 1996 claim.  As discussed above, 
allegations that the VA failed in its duty to assist are, as 
a matter of law, insufficient to plead CUE.  With respect to 
the alleged errors, the Board simply notes that the July 1997 
and August 2002 rating decision were not appealed and are now 
final.  Absent a finding of CUE in either prior decision-
which, as indicated has  not been validly raised r shown  
here-the prior claims were finally resolved; hence, and 
errors committed by the RO in those decisions cannot be the 
basis for the assignment of an earlier effective date.  

As indicated, there was no pending claim for PTSD prior to 
December 17, 2003.  Thus, notwithstanding the Veteran's 
assertions to the contrary, the governing legal authority 
makes clear that, on facts, the effective date can be no 
earlier than that assigned.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2)(i).  The legal authority governing 
effective dates is clear and specific, and the Board is bound 
by such authority.  

Under the circumstances of this case, the appropriate 
effective date for the grant of service connection for PTSD 
is the date of the December 17, 2003 claim (the effective 
date assigned by the RO in June 2004).  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(c)(3)(ii).  As there is no legal 
basis for assignment of any earlier effective date, the claim 
for an earlier effective date for the award of service 
connection in this case must be denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER


An effective date earlier than December 17, 2003 for the 
award of service connection for PTSD, to include on the basis 
of CUE, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


